DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (5/20/2022) amended claims 21, 25-27, 30, 34-36 and 39.
Examiner acknowledges applicant summary of interview (held 5/12/2022).  
Claims 21-40 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (5/20/2022) with respect to rejection of claims 21-40 under 35 USC 101 have been fully considered and are not found persuasive.
1)   Re rejection of claims under 35 USC 101, Applicant asserts as follows:  The claims do not recite an abstract idea (step 2A prong 1) - the claims recite a technical solution to a technical problem (pg 16-20).
Response:  The Examiner respectfully disagrees with applicant assertions.    
   Examiner notes that the instant claims recite detailed steps that are directed to managing multiple accounts as associated with a request to satisfy a claim payment, inclusive of account balancing/recording, reconciling, performing transactions, etc.  The claim limitations are directed to a fundamental economic practice or principle in that the limitations recite multiple accounts being managed as associated with a request for a transaction being able to be completed. Moreover, these activities also correspond to the abstract category grouping of certain methods of organizing human activity as commercial interaction, directed to satisfying an employee claim request.  
   Applicant’s discussion asserts that the claims present a technical solution to technical problem that arises only in context of a computer system.  Examiner notes that the description of the steps recite details of managing accounts to satisfy a claims request, inclusive of account balancing, reconciling, transactions, etc.  Specifically, regarding the language of claim 30 – e.g., resolving, generating, delaying, concurrently sending - the steps themselves recite reconciling accounts and waiting to send transactions relative to multiple accounts until necessary account reconciliations have been done to ensure the transaction (claim request) can be completed.  The multiple steps are merely account management.  There is nothing evident about the technology, as claimed, utilized here that shows any improvement to the functioning of a computer or to an improvement in any other technology or technical field.  The recitations are merely of a detailed business process incorporating multiple accounts in order to service a claim request. Furthermore, what applicant asserts as describing a specific technical solution actually relates to the underlying abstract idea.   Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs, v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (see MPEP 2106.05(1)). Thus, applicant arguments are not persuasive.
    With respect to the delaying limitation, Examiner notes that the independent claims merely recite that a delay occurs, which of itself is merely a timing indication.  A review of the specification also supports this interpretation and does not evidence any technological improvement (i.e., para 90, paraphrased - delay…reconciliation…until the CFR is settled and…system receives…contribution amount; and reconciliation may be delayed until enough information is received to reconcile CFA and CFAOD at same time).  Applicant reference to specific portions of the declaration of Dr. Jules White (1/22/2018) (paras 5, 6, 9, 10, 12), provided as a reference to the office, appears to be offered to explain how the claimed delay provides an improvement to technology.  The declaration offers background information about contribution funded accounts and information about delaying of reconciliation occurring, and does not provide information about technological improvement associated with this delay and how it is accomplished.  Further, the specification and the language of the claims themselves do not convey a technical solution to a technological problem, rather the management of multiple accounts by different entities as involved in processing of a requested transaction (a claim).  
  Also, the limitation that recites accessing a multi-purse table appears to merely recite the look up of information to find about a contribution funded account associated with a user, where the data accessed identifies accounts, services that the account can be used for, etc.  Looking up information in a table is not evident of a technical solution to a technical problem.  
   Therefore, applicant arguments are not persuasive and rejection of claims under 35 USC 101 is maintained. 

2)   Applicant asserts any alleged abstract idea is integrated into a practical application (step 2A, prong 2) (pg 20-23).
  Response:  The Examiner respectfully disagrees with applicant assertions.    
    Arguments from item 1) as regard a multi-purse table are also applicable here - the limitation that recites accessing a multi-purse table appears to merely recite the look up of information to find about a contribution funded account associated with a user, where the data accessed identifies accounts, services that the account can be used for, etc.  Looking up information in a table is not evident of a technical solution to a technical problem.  
   Applicant reference to the declaration of Dr. Jules White (also see response to item 1)), provided as a reference to the office, appears to be offered to explain that the totality of the claims provides a technological solution to a technological problem.  The declaration provides information about legacy systems, a background, challenges associated with delayed reconciliation.   However, the claims, as filed, recite details of managing accounts to satisfy a claims request, inclusive of account balancing, reconciling, transactions, etc.  Specifically, regarding the language of claim 30 – e.g., resolving, generating, delaying, concurrently sending - the steps themselves recite reconciling accounts and waiting to send (i.e., delaying) transactions relative to multiple accounts until a reconciling has been done to ensure the transactions can be completed.  The multiple steps are merely account management and therefore, do not convey an unconventional technological solution to a technological problem.  
        In contrast to Bascom, Applicant’s claims and specification are directed to the management of multiple accounts involved as part of a system to address requests to pay a claim.  The language of the claims recites multiple steps that perform various accounting steps (including mathematical calculations) to manage multiple accounts.  Said management incorporates balancing and reconciling steps and the management of transactions within and between all relevant accounts to conduct handling of a claim request, e.g., bank transactions on bank accounts and card transactions on card accounts are managed.  There is no evidence in the record to support the contention that Applicant’s claimed system is provided with any non-conventional and non-generic arrangement of known, conventional components similar to Bascom.  The processors and servers recited in the claims result in no more than simply applying the abstract idea using generic computers recited at a high level of generality (see specification, e.g., paras 26, 45, 62, 67, fig 4, 5, 6). The processors and servers implement the abstract idea and, as part of the abstract idea, receive, process and forward data in order to manage accounts as recited above. Each of these additional elements, individually or in combination amounts to no more than merely using these computer components as tools to perform the abstract idea.      
   Further, unlike DDR,  where the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in computer networks, the language of applicant claims recite detailed steps that manage accounts to satisfy a claims request, inclusive of account balancing, reconciling, transactions, and involves communication between multiple computing devices - processors, servers, interface -  which are merely being used to implement the abstract idea and as part of the abstract idea, receive and forward communications of data (concerning accounts). There is nothing evident about the technology, as claimed, utilized here that shows any improvement to the functioning of a computer or to any other technology or technical field.    
  Arguments from item 1) as regard a multi-purse table are also applicable here - With regard to amended claims, and contrary to applicant comparison to PEG example 40 (collecting and analyzing data on a network) , the limitation that recites accessing a multi-purse table appears to merely recite the look up of information to find about a contribution funded account associated with a user, where the data accessed identifies accounts, services that the account can be used for, etc.  Looking up information in a table is not evident of a technical solution to a technical problem.  Accordingly, rejection of the claims under 35 USC 101 is maintained. 

 3)  Applicant asserts that several claimed features recite significantly more than an abstract idea because they recite specific limitations other than what are well-understood, routine, and conventional in the field (pg 24)…
Response:  Examiner respectfully disagrees with applicant assertions.  The language of the claims recites multiple steps that perform various accounting steps (including mathematical calculations) to manage multiple accounts.  Said management incorporates balancing and reconciling steps and the management of transactions within and between all relevant accounts to conduct handling of a claim request.  The additional elements are recited in the computing components used to implement the abstract idea.  The computing components were identified as generic computer components lacking any indication of improvement in their operation or in technology.   An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs, v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (see MPEP 2106.05(1)).    Further, applicant references the declaration of White (item 8, 11) to assert additional elements are unconventional; however, the declaration referenced delaying and account reconciliation. Examiner reiterates that limitations describing delaying and account reconciliation are a part of the abstract idea and therefore cannot provide an inventive concept.  Likewise, there is no element or combination of elements recited in Applicant’s claims 21-40 that contain any “inventive concept” or add anything “significantly more” to transform the abstract concept into a patent-eligible application. Alice, 573 U.S. 208 at 221.  Because Applicant’s claims are directed to a patent-ineligible abstract concept and do not recite an “inventive concept” or provide a solution to a technical problem under the second step of the Alice analysis, rejection under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) without significantly more.  
Claim 30 recites a process, which is a statutory category of invention.  Claim 21 recites a system comprising a memory and at least one processor, a machine, and claim 39 recites a non-transitory computer readable storage medium, each reciting a statutory category of invention (Step 1: Yes)
   Claim 30 is considered representative of the claimed invention. 
Step 2A Prong 1
     Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:  
        receiving,…, from an employee a claims request comprising a claim amount, a service type, a date of service, and a provider, wherein the employee inputs the claims request…;
       accessing, based on the service type, a multi-purse table in a plurality of multi-purse tables to determine a linked CFA associated with the employee, wherein the multi-purse table comprises an ordered set of enabled accounts and qualified services associated with one or more accounts of the ordered set, and wherein the linked CFA comprises: (1) a contribution funded account (CFA) having a CFA balance and (2) a CFA on demand (CFAOD) having a CFAOD balance and an amount borrowed, wherein the linked CFA is associated with a bank CFA at a bank having a bank CFA balance and the linked CFA is associated with a card CFA and a card CFAOD…;

      resolving,…, the CFA and the CFAOD to determine whether the claim amount may be paid by:
     when the CFA balance equals or exceeds the claim amount, deducting the claim amount from the CFA balance to determine an updated CFA balance; and
    when the claim amount exceeds the CFA balance, calculating an on-demand amount
that is a difference between the CFA balance and the claim amount, adding the on-demand amount to the amount borrowed, deducting the on-demand amount from the CFAOD balance to determine a resolved CFAOD balance, setting a resolved CFA balance to the sum of the CFA balance and the on-demand amount, and deducting the claim amount from the resolved CFA balance to determine the updated CFA balance;

     upon determining that the claim amount may be paid and that the claim amount
exceeds the CFA balance, generating,…, 
        (1) a first bank transaction to transfer the on-demand amount to the bank CFA to cause the bank CFA balance to match the resolved CFA balance, 
        (2) a second bank transaction to deduct the claim amount from the bank CFA to service the claims request, 
        (3) a first card transaction to deduct the on-demand amount from the card CFAOD to cause the card CFAOD balance to match the resolved CFAOD balance, 
         (4) a second card transaction to add the on-demand amount to the card CFA to cause the card CFA to match the resolved CFA balance, 
        (5) a third card transaction to deduct the claim amount from the card CFA, and 
        (6) an employer invoice indicating the on-demand amount;

   concurrently sending,…, 
      (1) the first bank transaction…to settle and apply the first bank transaction and return a bank settlement result that indicates if any errors were encountered in settling the first bank transaction…and 
      (2) the first card transaction and a multi-purse index…to settle and apply the first card transaction and return a card settlement result that indicates if any errors were encountered in settling the first card transaction…, …settles the first card transaction using the multi-purse index and a second multi-purse table corresponding to the multi-purse table;

     delaying,…, reconciling the linked CFA until receiving both 
           (1) in response to the sending the first bank transaction, the bank settlement result from the bank… and
             (2) in response to the sending the first card transaction…, the card settlement result; and
     upon determining that no errors occurred in settling the first bank transaction and the first card transaction, concurrently sending,…, (1) the second bank  transaction to the bank…, (2) the second card transaction and the third card transaction…; and (3) the employer invoice…to process the employer invoice and settle the on-demand account.

   Here the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity which includes fundamental economic practice or principle or  commercial interaction in that multiple accounts are being managed and transactions performed to resolve a requested payment (e.g., upon a claims request (an initial transaction request), accessing and analyzing relevant account information to determine if the claim can be paid and subsequently managing (i.e., determining balances, initiating transactions between accounts, reconciling accounts) the multiple accounts affected to resolve the payment).   
   The additional elements reciting processors and servers do not restrict the claim from reciting an abstract idea.  Thus the claim recites an abstract idea.  (Step 2A Prong 1: Yes)

Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements – systems (plan management(i.e., computers)), processors, servers, interface -  result in no more than simply applying the abstract idea using generic computers recited at a high level of generality (see specification, e.g., paras 26, 27, 45, 62, 67,  fig 4, 5, 6, para 28, 35, fig 2(interface)). The processors, servers and interface are used to implement the abstract idea and, as part of the abstract idea, receive and analyze data and transmit communications of and about data (concerning accounts) and also transmit transactions as determined to facilitate the abstract idea.  Each of these additional elements, individually or in combination amounts to no more than merely using these computer components as tools to perform the abstract idea. They do not meaningfully limit the abstract idea because they are simply being used as tools to implement (“apply it”) the abstract idea (See e.g., MPEP §2106.05(f)). (Step 2A Prong 2: No)
    
Step 2B
    The claim’s additional elements - processors, servers, (user) interface - recited above, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. For the reasons discussed above, with respect to integration of the abstract idea into a practical application, the additional computer elements do not add significantly more to the exception. The additional elements amount to no more than mere use of the components as tools to implement the abstract idea, which fails to provide an inventive concept.   (Step 2B: NO)

      For the above cited reasons, claim 30 is ineligible under 35 USC 101.
     Claims 21 and 39 recite limitations similar to the limitations of claim 30; therefore, these claims are directed to the same abstract idea identified in claim 30. A similar analysis as applied to claim 30, is applicable and accordingly, claims 21 and 39 are not patent eligible.

Dependent claims 22-29, 31-38 and 40 are rejected under 35 USC 101.
     Dependent claims 31-38 further define the abstract idea that is present in independent claim 30, managing and reconciling accounts associated with a request for payment of a claim.   Specifically, claims 31, 32, 33 describe, based on a contribution amount, account reconciliation, the accounting therefor and the generating of transactions required for account balancing and reconciliation;  claim 34 recites additional accounting to aid in reconciliation; claims 35 and 36 recite further processing of transactions on identified accounts; claim 38 recites receiving a claim request.  The claims recite additional elements – processors (claims 31-38); server (claims 32-35), web interface (clm 38) - for which arguments as applied to similar additional elements identified in claim 30 are applicable as being used to implement the abstract idea.   
   Claim 38 recites an additional element that is mere displaying of information, which is insignificant extra-solution activity, which is not indicative of a practical application under step 2A prong 2. Under step 2B, as this element is identified as extra-solution activity, it is re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field. Court decisions (MPEP 2106.05(d)(II)) indicate that mere displaying of data when claimed as insignificant extra-solution activity (as it is here) is well understood, routine and conventional activity. (see, e.g., OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1092-3 (Fed. Cir, 2015)).

   The limitations of dependent claims 22-29 (from claim 21) are similar to dependent claims 31-38 (from claim 30) and the limitations of claim 40 are similar to the limitations of claim 31; therefore an analysis similar to claims 31-38 is applicable to claims 22-29 and 40. 
    In sum, dependent claims 22-29, 31-38 and 40 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 22-29, 31-38 and 40 are directed to an abstract idea.
   Thus, the claims 21-40 are not patent eligible under 35 USC 101. 

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure, is listed in attached form PTO-892.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696